Citation Nr: 0918254	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1951 to 
June 1955 and from June 1958 to October 1959.

This appeal to the Board of Veterans Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in pertinent part, reopened but continued to deny 
the Veteran's claim for service connection for a back 
disorder.

In May 2008, the Board agreed there was new and material 
evidence to reopen the claim, but the Board then proceeded to 
remand the case to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration before readjudicating the claim on the 
underlying merits.  After completing the additional 
development, the AMC continued to deny the claim on the 
underlying merits and has since returned the case to the 
Board for further appellate consideration.


FINDING OF FACT

Although there is competent evidence of record establishing 
the Veteran has a current back disorder, the record does not 
also establish this condition is related to his military 
service - including, in particular, to injury he purportedly 
sustained in a motor vehicle accident.


CONCLUSION OF LAW

The Veteran's current back disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in May 2004 and 
June, July, September, and December 2008, the RO and AMC 
advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For a claim, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 
FR 23353 (Apr. 30, 2008).  Consider, as well, that the RO 
issued that May 2004 VCAA notice letter prior to initially 
adjudicating his claim in August 2004, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

It equally deserves mentioning that the June 2008 letter, 
sent on remand, also informed the Veteran of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And since providing that additional VCAA notice in June 2008, 
the AMC has gone back and readjudicated the Veteran's claim 
in the supplemental statement of the case (SSOC) issued in 
March 2009, including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate or 
incomplete, 


this timing error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

Neither the Veteran nor his representative has alleged 
prejudicial error in either the timing or content of the VCAA 
notice they received.  And it is worth reiterating in this 
regard that the Board's May 2008 remand, in part, was to 
provide all required additional VCAA notice followed by 
readjudication of the claim on the underlying merits.  The 
Veteran also has been represented throughout this appeal by 
an accredited Veteran's service organization, presumably well 
aware of the requirements for him to establish his 
entitlement to service connection for the back disorder at 
issue.  Indeed, in the several written statements they have 
submitted during the pendency of this appeal, they have made 
arguments specifically addressing these requirements.  So 
their actual knowledge is evident.



As for the duty to assist, the Veteran's service treatment 
records (STRs) are unavailable and, therefore, cannot be 
considered.  The RO attempted to obtain these records from 
the National Personnel Records Center (NPRC), a military 
records repository, but the NPRC responded that these records 
were unavailable and presumed destroyed in a 1973 fire at 
that facility.  

When, as here, the Veteran's STRs are lost or missing, VA has 
a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist him in 
developing his claim, and to explain the reasons and bases 
for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With respect to assisting the Veteran in developing his 
claim, a December 2008 Formal Finding on the Unavailability 
of Service Records prepared by VA outlines the steps taken, 
on remand, by the RO/AMC.  The memorandum provides that the 
RO/AMC, on remand, requested, in June 2008, any available 
treatment records from the Surgeon General's Office (SGO); in 
July 2008, line of duty reports from Fort Wolters, Texas, for 
1953; morning reports for a car accident in 1953; as well as 
the Veteran's complete STRs and service personnel records; 
and in September 2008, records from the NPRC.  Hence, the 
Board finds the RO and AMC have made reasonable attempts to 
locate any missing records, and that further attempts would 
be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).

And so, as for the duty to assist, the RO and AMC obtained or 
made reasonable attempts to obtain the Veteran's STRs, 
service personnel records, private medical records and VA 
medical records.  Therefore, as there is no indication that 
any additional evidence remains outstanding, which is 
obtainable, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its May 2008 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999). 

II.  The Veteran's Claim for Service Connection for a Back 
Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain conditions like degenerative joint disease (i.e., 
arthritis) are chronic per se and, therefore, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; in the absence of proof of 
current disability, there is no valid claim).  Here, the 
record contains a June 1997 report provided by a private 
physician, S.R., M.D., diagnosing the Veteran with mild 
spondylitic changes without acute osseous abnormality as to 
his cervical spine and osteoporosis and dorsal kyphoscoliosis 
in association with several contiguous mid dorsal vertebral 
compression deformities and degenerative changes as to his 
thoracic spine.  Hence, the record establishes that he has a 
current back disorder.  Consequently, the determinative issue 
is whether his current back disorder is attributable to his 
military service - and, in particular, to the alleged motor 
vehicle accident during his service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran asserts the motor vehicle accident occurred 
sometime around February or March 1953.  See his August 2008 
statement.  And, even as a layman, he is competent to make 
this allegation of a relevant back injury in service, 
although there remains the question of whether this 
allegation is also credible.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  But irrespective of whether 
this motor vehicle accident in question occurred during 
service, a factual determination, there remains the 
requirement to also have competent medical nexus evidence 
etiologically linking the current back disorder to that 
accident in service - even were the Board to assume, for the 
sake of argument, that it indeed occurred.  And as a layman, 
the Veteran is not competent to make this critical 
determination; instead, there must be supporting medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
and Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, missing STRs, alone, while indeed unfortunate, does 
not obviate the need for the Veteran to still have this 
medical nexus evidence supporting his claim by suggesting a 
correlation between his current back disorder and his 
military service, especially injury he sustained in that 
motor vehicle accident.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  In other words, missing or incomplete STRs do not 
lower the threshold for an allowance of a claim.  There is no 
reverse presumption for granting a claim.  The legal standard 
for proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  



That said, the Veteran points to a Morning Report from March 
1953 excusing him from duty as indicating that this was in 
relation to the motor vehicle accident in service when he 
asserts his back was injured.  But this report does not 
provide any reason for his leave of absence.  And, 
furthermore, even if it were to establish, for the sake of 
argument, that he was absent due to injury sustained in a 
motor vehicle accident, there still is no evidence that he 
sustained any injury to his back, specifically, in that 
accident.  So the Board finds this morning report lacking any 
significant probative weight as to whether the Veteran was 
involved in the alleged motor vehicle accident during service 
that he says resulted in a back injury, even giving him the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Board now turns to the matter of whether the Veteran has 
the required medical nexus evidence associating his current 
back disorder with his military service, and in particular 
that alleged motor vehicle accident (again, assuming, 
arguendo, that it occurred).  The fact that the Veteran did 
not originally file a claim for this asserted back disability 
until July 1980 - more than 20 years after his October 1959 
discharge from his second period of active duty, and the fact 
that, after the RO initially adjudicated his claim in May 
1981, there is a lack of competent evidence relating to his 
having complaints or receiving treatment for this disability 
until June 1997 - 16 years after the RO's denial and 47 years 
following his discharge from active duty, suggests a lack of 
continuity of symptomatology following service.  So this is 
probative evidence against his claim.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  

And, as there is no competent medical evidence of his having 
back symptoms within one year of his discharge from active 
duty service, and arthritis in particular, he also is not 
entitled to any presumption regarding an in-service 
incurrence.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

However, setting aside the matter of an in-service 
incurrence, the Veteran also does not have the required 
supporting medical nexus evidence, so his claim must be 
denied regardless.  And a VA examination and opinion are not 
needed to decide his claim because the record does not 
establish that there was any in-service incurrence to which 
his current back disorder might relate, and there is no 
medical opinion of record otherwise suggesting a correlation 
between his current back disorder and his military service, 
and in particular injury sustained in the motor vehicle 
accident in question.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

And so, the Board finds that, although there is competent 
evidence of record confirming the Veteran has a current back 
disorder, the record does not also establish this condition 
is related or attributable to his military service - 
including especially the motor vehicle accident claimed.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  But in the absence of 
evidence of in-service disease or injury, and more 
specifically "chronic" disease or injury in service, 
referral of this case to obtain an examination and/or opinion 
as to the etiology of the Veteran's claimed disability would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
Veteran's current back disorder and his military service 
would necessarily be based solely on speculation as to what 
occurred in service.  And this is an insufficient basis for 
granting service connection.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993); and generally Bloom v. West, 12 Vet. App. 185 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-
doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).



The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

Although, again, there is competent evidence of record 
establishing the Veteran has a current back disorder, the 
record does not also establish this condition is even 
possibly related to his military service - including as due 
to an in-service back injury resulting from a motor vehicle 
accident. 

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a back disorder, in turn meaning 
the benefit-of-the-doubt rule does not apply and that his 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


